Exhibit 10.1
RETIREMENT AND CONSULTING AGREEMENT
          This Retirement and Consulting Agreement (“Agreement”) is entered into
by and between Commercial Metals Company a Delaware corporation with principal
offices at 6565 N. MacArthur Blvd, Irving, Texas 75039 (the “Company”) and David
M. Sudbury with a residence at 6015 Woodland Dr., Dallas, Texas, 75225 (the
“Executive”).
          WHEREAS, the Company has employed Executive as its Senior Vice
President, Secretary, & General Counsel for a period of many years and Executive
has faithfully performed his responsibilities both as an officer and legal
counsel to the Company; and
          WHEREAS, Executive has decided to retire from employment by the
Company and resign his position as Senior Vice President, Secretary, & General
Counsel; and
          WHEREAS, the Company desires to maintain a business relationship with
Executive for a period of time following his retirement to assure a smooth
transition on matters in which the Executive has special knowledge and expertise
given his long service to the Company ; and
          WHEREAS, the parties now desire to enter into this Agreement to set
forth the terms and conditions relating to the termination by Executive of his
employment and the terms and conditions under which Executive will provide
consulting services to the Company;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth below, the Parties agree as follows:
1. Executive has informed the Company of his intent to resign as an officer and
employee effective at close of business August 31, 2009 (the “Effective Date”).
The Company shall continue to employ Executive in his current capacity until the
Effective Date. All salary, benefits, terms and conditions of Executive’s
employment will remain unchanged until the Effective Date. The Company agrees to
accept Executive’s resignation on the Effective Date.
2. In partial consideration for Executive’s agreement to remain available to the
Company on a consulting basis, to facilitate a smooth transition to a new chief
legal officer of the Company, and for Executive’s release and waiver of claims
(except as excluded in Paragraphs 9 and 10 below) the Company shall pay
Executive the gross amount of one million dollars ($1,000,000.00) on or before
the Effective Date. This payment shall be subject to applicable payroll tax
withholding obligations of the Company as required by federal law and will be
paid to Executive in accordance with standard payroll practice at the Company.
3. As additional consideration, Executive shall receive the following:
     (a) The Executive intends to continue his participation (with coverage of
dependents) in the Company’s medical and dental benefit plans (the “Health
Plans”) in accordance with terms of the Consolidated Omnibus Budget
Reconciliation Act (COBRA) of 1986. The Company shall make Executive whole (as
set forth below in this paragraph) for the full amount of monthly premiums paid
by Executive for continuation of the Health Plans. Following expiration of the
COBRA period (February 28, 2011), and only in the event that at that time
neither Executive nor his spouse are eligible to participate in another employer
sponsored medical benefit plan, the Company shall reimburse Executive for
premiums (not to exceed $2,500.00/month) for

 



--------------------------------------------------------------------------------



 



insurance providing benefits reasonably comparable to benefits provided by the
Company’s Health Plans. If, at the time of expiration of the COBRA period, the
Executive has been unable to obtain insurance with benefits reasonably
comparable to the Health Plans due to pre-existing conditions, illness, or other
similar reasons, the Company shall reimburse Executive for the actual expenses
incurred by Executive which would have been covered under the Health Plans up to
a maximum aggregate expense paid by the Executive of $30,000.00. In order to
make Executive whole on a after tax basis, the amount of reimbursement to
Executive for all COBRA payments during the COBRA period and insurance premiums
or actual expenses incurred by the Executive after the COBRA period for
comparable Health Plan benefits prior to March 1, 2012, shall be increased on a
tax adjusted basis assuming a federal income tax rate of 36.45% so that
Executive shall receive, net of taxes at the assumed rate, the actual cost of
such expenses. The Company’s obligation to reimburse Executive for such premiums
or expenses shall cease March 1, 2012, twelve months after expiration of the
COBRA period.
     (b) On or before the first regular payday following the Effective Date,
Company will pay Executive for all accrued but unused vacation. Executive may,
but is not required, to use any previously earned vacation time (including
vacation time earned as of April 26, 2008 but not taken and previously approved
to be carried over into 2009) before the Effective Date in order to be
compensated for that time. The Company and Executive agree that as of the date
of this Agreement the aggregate vacation earned and to which Executive is
entitled is 35 work days (seven weeks).
     (c) The Company will cause title to the leased automobile currently
furnished by the Company to Executive to be transferred to Executive on or as
soon as practicable after the Effective Date at no expense to the Executive
other than the federal income tax incurred by Executive attributable to the fair
market value of the automobile at the time of transfer.
     (d) During the Consulting Period, the Company will provide, at its sole
expense, a computer, printer/scanner and PDA comparable to that utilized by
Executive when employed by the Company along with technical support in
Executive’s home or office as required to facilitate Executive’s performance of
consulting services. This equipment will be returned to the Company by Executive
at the end of the Consulting Period (as defined in Paragraph 4 below).
4. Executive shall provide consulting services as a non-employee consultant to
the Company from September 1, 2009 through August 31, 2011 (the Consulting
Period). As a consultant, Executive shall perform such consulting services as
are reasonably requested of him by the Chief Executive Officer of the Company
and shall use his reasonable efforts to assist in the orderly transition of his
former duties and responsibilities. The Parties do not contemplate that the
Executive will be requested to provide more than 10 hours per week, on average,
of consulting services. The Parties understand and agree that the actual number
of hours may fluctuate from week to week depending on the extent of the requests
from the Company’s Chief Executive Officer and the Executive’s availability. The
Company agrees that Executive’s obligation to provide consulting services shall
be subject to reasonable accommodations that will avoid or minimize disruption
of his personal or professional obligations including not requiring Executive to
return to his Dallas residence or the Company’s Irving offices to provide
services during such times as Executive may be temporarily visiting his Taos,
New Mexico or Coryell County Texas residences or otherwise traveling on vacation
or business outside the immediate Dallas area. The Company is not required to
request services from Executive during the Consulting Period.

 



--------------------------------------------------------------------------------



 



5. During the Consulting Period, the Company shall pay Executive a consulting
fee of $600,000 to be paid quarterly in eight equal installments of Seventy Five
Thousand Dollars ($75,000.00) each commencing on or before September 10, 2009
and continuing every three months thereafter with the final payment due on or
before June 10, 2011. In addition to the consulting fee, the Executive shall be
reimbursed for all reasonable out-of-pocket expenses incurred in the course of
providing consulting services requested by the Company including reasonable
travel and living expenses should the Executive be asked to provide consulting
services at a location other than at his residence in Dallas or the Company’s
offices in Irving, Texas. The Company shall promptly reimburse Executive for
such expenses upon receipt of documentation from Executive consistent with the
Company’s practices for reimbursement of expenses to other consultants utilized
by the Company.
6. During the Consulting Period and thereafter, Executive shall have no actual
or implied authority to act on behalf of the Company or enter into agreements
for the Company except as may be specifically approved by the Chief Executive
Officer of the Company. The Executive may inform anyone who inquires that he was
employed for over 33 years with the Company, that he retired from the Company
and, during the Consulting Period, that he is an independent contractor
providing consulting services to the Company. No representation may be made,
however, that the Executive is employed by the Company following the Effective
Date.
7. Executive agrees that he is resigning from the Company of his own free will,
and that the terms of his various restrictive covenants, as set forth in
Paragraph 8 below, are valid and enforceable. The Company shall have the right
to discontinue all consulting fees to be paid under this Agreement and to obtain
injunctive relief should Executive breach any of the restrictive covenants
referenced in Paragraph 8.
8. Executive acknowledges that as Senior Vice President, Secretary, & General
Counsel of the Company, he has had access to confidential information, including
but not limited to information regarding the Company’s business plans, goals,
strategies, pricing, trade secrets, and privileged legal communications and
information. Executive may continue to receive confidential business information
and privileged communications in his capacity as a consultant. Should he become
employed by or affiliated with a competitor of the Company, Executive could
disclose or use the Company’s confidential information in the course of
providing services to such competitor. Therefore, and in light of the
compensation Executive will receive under this Agreement, Executive hereby
covenants as follows:
     (a) During the Consulting Period the Executive will not, without the
consent of the Company’s Chief Executive Officer, accept employment, perform
legal services, consult with, or serve in any capacity for or with any business
entity that is a Competitor of the Company. Competitor is defined as all
business entities engaged in the steel manufacturing, steel fabrication or
metals recycling industries, including but not limited to those companies
identified as Peer Group members on page 12 of the Company’s Proxy Statement
dated December 11, 2008. Additionally, Executive agrees that during the
Consulting Period he will not, without the prior written consent of the Chief
Executive Officer, consult with, provide information to, or perform services for
any investment firm, financier, or other person or entity which Executive knows,
after reasonable inquiry, is considering or pursuing acquisition of the Company
or an investment in the Company of more than $250,000.00.
     (b) In addition, from the present through August 31, 2011, Executive shall
not directly or indirectly (a) solicit, hire, attempt to hire, retain, or
compensate any individual who as

 



--------------------------------------------------------------------------------



 



of August 31, 2009 or during the Consulting Period, is an employee, officer or
director of the Company or any affiliate of the Company or (b) compete with, or
participate in any business or venture that engages in steel manufacturing,
steel fabrication, steel sales or metals recycling.
9. Nothing in this Agreement, including the limited release set forth in
Paragraph 10 below, shall have any effect on any and all of Executive’s rights
and benefits to:
     (a) any equity awards previously made to Executive pursuant to the terms
and conditions of the Company’s 1996 Long-Term Incentive Plan, the 2006
Long-Term Equity Incentive Plan or the General Employees Stock Purchase Plan
(the “Plans”), all of which shall continue to be governed by the terms and
conditions of the respective Plans and applicable award and subscription
agreements; and
     (b) indemnification, advancement of costs and expenses including attorneys
fees or other expense reimbursement to which Executive is or may otherwise be
entitled as a result of his employment by the Company, service as a officer of
the Company or as an officer and director of any affiliate of the Company, all
of which rights and benefits shall survive Executive’s termination of employment
including, but not limited to, any and all rights and benefits to which
Executive is entitled under applicable law, the Company’s or as applicable, any
affiliate’s Charter or Certificate of Incorporation as Amended, By-Laws,
director and officer or similar insurance coverage and the Indemnification
Agreement entered into January 22, 1987 between the Executive and the Company;
and
     (c) all future payments or distributions to which Executive is or may be
entitled to receive as a result of his participation in the Commercial Metals
Companies Profit Sharing and 401(k) Plan, the Company’s Benefit Restoration
Plan, Long-Term Bonus under the Company’s Cash Incentive Plan for plan years or
performance periods ending after the Effective Date or any other similar
benefit, retirement or compensation plan providing for payments to former
employees following retirement and termination of service following normal
retirement age. Executive’s active participation in all such plans and programs
will cease on the Effective Date, however, all benefits or compensation under
such plans and programs that Executive has earned or in the future may be
credited to Executive’s account or to which Executive will become entitled to
receive under such plans and programs by virtue of his service through the
Effective Date payable pursuant to the terms of such plans and programs after
the Effective Date will be paid to Executive.
10. In consideration of the mutual promises and covenants contained in this
Agreement and except for Executive’s right to enforce the terms of this
Agreement and those rights and benefits under Plans or other agreements pursuant
to which Executive is or may be entitled to receive payments or benefits
following his retirement on the Effective Date, including those described in
Paragraph 9 of this Agreement, and after adequate opportunity to consult with
legal counsel:
     (a) Executive for himself and each of his respective heirs,
representatives, agents, successors, and assigns, irrevocably and
unconditionally releases and forever discharges the Company and its respective
current and former officers, directors, shareholders, employees,
representatives, heirs, attorneys, and agents, as well as its respective
predecessors, parent companies, subsidiaries, affiliates, divisions, successors,
and assigns and its respective current and former officers, directors,
shareholders, employees, representatives, attorneys, and agents, from any and
all causes of action, claims, actions, rights, judgments, obligations, damages,
demands, accountings, or liabilities of whatever kind or character, which
Executive may have

 



--------------------------------------------------------------------------------



 



against them, or any of them, by reason of or arising out of, touching upon, or
concerning Executive’s employment with the Company or his retirement from the
Company. Executive acknowledges that this release of claims specifically
includes, but is not limited to, any and all claims for fraud; breach of
contract; breach of the implied covenant of good faith and fair dealing;
inducement of breach; interference with contractual rights; wrongful or unlawful
discharge or demotion; violation of public policy; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, expenses, severance pay, attorneys’ fees, or other compensation of
any sort; defamation; unlawful effort to prevent employment; discrimination on
the basis of race, color, sex, sexual orientation, national origin, ancestry,
religion, age, disability, medical condition, or marital status; any claim under
Title VII of the Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. §
2000, et seq., the Civil Rights Act of 1991, the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., the Older Workers Benefit
Protection Act (“OWBPA”), 29 U.S.C. § 626(f), the Equal Pay Act, the Family and
Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”), the Americans
with Disabilities Act (“ADA”), the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”), the Occupational Safety and Health Act (“OSHA”) or any
other health and/or safety laws, statutes, or regulations, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Internal Revenue Code of
1986, as amended; and any and all other foreign, federal, state, or local laws,
common law, or case law, including but not limited to all statutes, regulations,
common law, and other laws in place in Delaware or Texas; and
     (b) Executive agrees never to file a lawsuit or adversarial proceeding of
any kind with any court or arbitrator against the Company or any Company
Released Parties, asserting any claims that are released in this Agreement.
Executive represents and agrees that, prior to signing this Agreement, he has
not filed or pursued any complaints, charges, or lawsuits of any kind with any
court, governmental or administrative agency, or arbitrator against the Company,
or any other person or entity released under Paragraph 10(a) above, asserting
any claims whatsoever. Executive understands and acknowledges that, in the event
he files an administrative charge or commences any proceeding in violation of
this Agreement, he waives and is estopped from receiving any monetary award or
other legal or equitable relief in such proceeding; and
     (c) Executive represents and warrants that he has not assigned or
subrogated any of his rights, claims, and/or causes of action, including any
claims referenced in this Agreement, or authorized any other person or entity to
assert such claim or claims on his behalf, and he agrees to indemnify and hold
harmless the Company against any assignment of said rights, claims, and/or
causes of action; and
     (d) If Executive should breach any of his obligations under this Agreement,
the Company shall have no further obligation to make the Consulting Period
payments described in this Agreement.
11. Executive shall have up to twenty-one (21) days from the date of his receipt
of this Agreement to consider its terms and conditions. If Executive does not
sign and return this Agreement within twenty-one (21) days, the Company’s offer
to enter into this Agreement shall be withdrawn and the Agreement shall be null
and void. This Agreement shall not become effective until the eighth (8th) day
following Executive’s signing of the Agreement. Executive may revoke this
Agreement by delivering written notice of revocation before the end of the
seventh (7th) day following his signing of this Agreement (the “Revocation
Period”) to: Mr. James Alleman, Vice President of Human Resources. Upon
expiration of the seven (7) day

 



--------------------------------------------------------------------------------



 



period Executive’s resignation shall be irrevocable. If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day thereafter. In the
event that Executive revokes this Agreement prior to the eighth (8th) day after
signing it, this Agreement and the promises contained herein (including, but not
limited to the obligation of the Company to provide the payments, benefits and
other things of value set forth in this Agreement ) shall automatically be null
and void.
12. No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall (i) be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time or
(ii) preclude insistence upon strict compliance in the future.
13. If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect and such invalid or unenforceable provision shall be reformulated by
such court to preserve the intent of the parties hereto.
14. All of the terms and provisions contained in this Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns.
15. This Agreement may be executed in counterparts, each of which shall be
deemed an original.
16. This Agreement shall not in any way be construed as an admission that the
Company, Executive, or any other individual or entity has any liability to or
acted wrongfully in any way with respect to Executive, the Company, or any other
person.
17. The Company represents that it has the authority to enter into this
Agreement and has obtained all necessary corporate approvals necessary to do so.
Executive represents and warrants that he has been advised in writing to consult
with an attorney before signing this Agreement; that he has had an opportunity
to be represented by independent legal counsel of his own choosing throughout
all of the negotiations preceding the execution of this Agreement; that he has
executed this Agreement after the opportunity for consultation with his
independent legal counsel; that he is of sound mind and body, competent to enter
into this Agreement, and is fully capable of understanding the terms and
conditions of this Agreement; that he has carefully read this Agreement in its
entirety; that he has had reasonable opportunity to have the provisions of the
Agreement explained to him by his own counsel; that he fully understands the
terms and significance of all provisions of this Agreement; that he voluntarily
assents to all the terms and conditions contained in this Agreement; and that he
is signing the Agreement of his own force and will, without any coercion or
duress.
18. Except as otherwise specifically provided herein, this Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof,
contains all the covenants, promises, representations, warranties, and
agreements between the parties with respect to Executive’s resignation from the
Company and all positions therewith, and supersedes all prior employment or
severance or other agreements between Executive and the Company, whether written
or oral, or any of its predecessors or affiliates. Except as otherwise provided
herein, Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is

 



--------------------------------------------------------------------------------



 



not embodied herein, and that no agreement, statement, or promise relating to
Executive’s resignation from the Company that is not contained in this Agreement
shall be valid or binding. Any modification of this Agreement will be effective
only if it is in writing and signed by both parties.
19. Executive agrees that, as a condition to receipt of the consideration
described in Paragraphs 2 and 3 above, he will sign an affirmation of the waiver
and release contained in this Agreement on August 31, 2009. The form of
affirmation to be signed by Executive is attached as Attachment A hereto.
20. This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas without giving effect to any choice of law
principles.
WHEREFORE, the parties, by their signatures below, evidence their agreement to
the provisions stated above:

                  COMMERCIAL METALS COMPANY    
 
           
 
  By:   Murray R. McClean    
 
           
Dated: May 28, 2009
  Signature:   /s/ Murray R. McClean
 
Chief Executive Officer, President    
 
      and Chairman of the Board    

I, DAVID M. SUDBURY, HAVE READ AND UNDERSTOOD THIS AGREEMENT AND AM IN AGREEMENT
WITH ITS TERMS.

             
Dated: May 28, 2009
  Signature:   /s/ David M. Sudbury
 
David M. Sudbury    

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
AFFIRMATION
     By my signature below, I hereby re-execute and affirm the Retirement And
Consulting Agreement, originally signed by me on May ___, 2009, including but
not limited to the release and waiver of claims to the extent set forth in the
Agreement.
     Signed this 31st day of August, 2009.

         
 
 
 
David M. Sudbury    

 